*126ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant in his motion attacks the constitutionality of H. B. No. 5, Chapter 448, Acts of the Regular Session of the 45th Legislature, because of the fact, as he alleges, that same has a defective caption, as well as that such act contains more than one subject, as well as many other allegations attacking the validity of this act.
It will be observed that such act is denominated the “Liquor Control Law,” and, as such, of a necessity must take in a wide range of subjects in order to effect its purpose. We also observe that same is amendatory of another and earlier statute passed for the same purpose of controlling the liquor traffic in this State at the time the prohibitory liquor amendment had been superseded. We do not think that it is necessary for the caption of this latter statute to set forth in detail the enormous amount of detailed regulations that would necessarily have to appear in the body of the bill.
However we are not driven to such reasoning to find a justification for the presence of a penalty now present against the possession of untaxed liquor. We do find the caption of the last liquor control act contains the following: “* * * levying, altering and clarifying fees and taxes heretofore levied, and levied by the provisions of this act, and providing for their collection, and allocating such fees and taxes collected. * * *”
It is to be further noted that under Section 3a of such last liquor control act an illicit beverage is defined, among other things, as an alcoholic beverage possessed upon “which any tax imposed by the laws of the State of Texas has not been paid and the tax stamp affixed thereto.”
It is further noted that the possession of any “illicit beverage” is punished by a proper section of such an enactment. See Section 41, p. 1090, Acts 45th Legislature, Regular Session.
We are not impressed with the contention setting up the alleged unconstitutionality of this portion of the statute.
Neither do we see any strength in the contention that because the paragraph defining “illicit beverage” in such act sets forth more than one thing that can constitute an illicit beverage, such would constitute such paragraph to fail because of a fancied duplicity. Reference can be made to multiple statutes that set forth in their categories many ways in which a violation thereof can be found, and a conviction had for the commission of any one of such methods of committing the one denominated offense. They are too numerous to demand mention.
*127Nor do we think the complaint insufficient to charge an offense. It charges the possession of an illicit alcoholic beverage, to-wit: whisky, in a container to which no stamp showing the payment of the tax on said beverage due to the State of Texas was affixed, etc. This seems to follow the definition of what the law has termed an illicit beverage, and we think is sufficient to put appellant upon notice in legal terms of what he was charged with.
Appellant further complains of the search warrant under which this whisky was alleged to have been found. He gives to us no valid reason, however, why same should be held invalid by us, and his objections thereto were properly overruled.
We think the original disposition of this case should not be disturbed, and the motion is overruled.